
	

113 HR 2125 IH: No IRS Implementation of Obamacare Act
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2125
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Shuster
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Energy and Commerce,
			 Education and the
			 Workforce, the
			 Judiciary, Natural
			 Resources, and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To prevent implementation and enforcement of
		  Obamacare.
	
	
		1.Short titleThis Act may be cited as the
			 No IRS Implementation of Obamacare
			 Act.
		2.FindingsCongress finds the following:
			(1)Between March 2010 and May 2012, the
			 Internal Revenue Service (hereafter referred to as the IRS)
			 engaged in specific targeting of conservative groups that submitted 501(c)(4)
			 applications.
			(2)IRS employees
			 searched terms such as “patriots” and “tea party” and purposefully singled out
			 these small-government organizations for additional scrutiny and delay.
			(3)The IRS sat on
			 applications from over 75 conservative groups for months, and in some cases,
			 even years while sending them exhaustive questionnaires delaying their approval
			 for as long as possible.
			(4)This blatant
			 breach of the public’s trust and misuse of taxpayer money runs counter to the
			 core function of the IRS to collect taxes from U.S. citizens regardless of
			 their political affiliations.
			(5)The IRS is
			 responsible for implementing the tax increases of Obamacare.
			(6)The IRS will make
			 the final decisions of who is eligible for subsidies after sharing taxpayer
			 information with the Department of Health and Human Services.
			(7)A
			 healthy democracy is one where people feel free to express their views, not one
			 where Federal agencies discriminate based on political beliefs.
			3.Prevention of
			 implementation and enforcement of Obamacare by IRSThe
			 Secretary of the Treasury, or any delegate of the Secretary, shall not
			 implement or enforce any provisions of Public Law 111–148 and Public Law
			 111–152 (other than subtitle A of title II thereof).
		4.Prevention of use
			 of taxpayer funds to implement or enforce ObamacareNo taxpayer funds shall be used for the
			 implementation or enforcement of Public Law 111–148 and Public Law 111–152
			 (other than subtitle A of title II thereof).
		
